DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,285,968 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 16 of the instant application and claims 1, 19 of the US Patent No. 11,285,968 B2 (Please see the Table below):

Claims of US Pat. No. 11,285,968 B2 (hereinafter ‘968)
Claims of pending Application 17/676,873
Reasoning
1. A method of enabling roadside assistance to a vehicle that requires assistance having an autonomous driving mode, the method comprising: receiving, by one or more processors, a signal from a remote computing device indicating that a technician has made a request to change a state of the vehicle to provide the required assistance; when the signal is received, validating, by the one or more processors, that the technician is qualified to make the request, that the technician has been assigned to the vehicle, and that a time that the request was made corresponds to the technician's work shift; and when the validation is successful, sending, by the one or more processors, an instruction to the vehicle to change the state of the vehicle.
17. The method of claim 1, wherein the remote computing device sends the signal when the technician selects one of a plurality of options displayed by the remote computing device.

18. The method of claim 1, wherein the remote computing device displays information indicating that the vehicle is currently hailable and does not have any passengers.
19. A system for enabling roadside assistance to a vehicle that requires assistance having an autonomous driving mode, the system comprising: a remote computing device; and one or more processors configured to: receive a signal from the remote computing device indicating that a technician has made a request to change a state of the vehicle to provide the required assistance; when the signal is received, validate that the technician is qualified to make the request, that the technician has been assigned to the vehicle, and that a time that the request was made corresponds to the technician's work shift; and when the validation is successful, send an instruction to the vehicle to change the state of the vehicle.
1. (new) A client computing device used by a technician to provide roadside assistance to a vehicle having an autonomous driving mode, the client computing device comprising: a display device configured to present a plurality of options from which the technician selects one or more of the plurality of options to resolve an issue that caused the vehicle to require the roadside assistance; and one or more processors coupled with the display device, the one or more processors configured to: receive one or more notifications from one or more server computing devices indicating that the technician has been assigned to the vehicle to provide the roadside assistance, and information regarding a location and a state of the vehicle; and send one or more requests to the one or more server computing devices to perform the one or more of the plurality of options selected by the technician in order for the technician to resolve the issue.
16. (new) A method comprising: receiving, by one or more processors of a client computing device used by a technician from one or more server computing devices, one or more notifications indicating that the technician has been assigned to provide roadside assistance to a vehicle having an autonomous driving mode, and information regarding a location and a state of the vehicle; presenting, by the one or more processors on a display device of the client computing device, a plurality of options from which the technician selects one or more of the options to resolve an issue that caused the vehicle to require the roadside assistance; and sending, by the one or more processors, one or more requests to the one or more server computing devices to perform the one or more of the plurality of options selected by the technician.
Claims of ‘968 only differ from the instant application, in that the claims of ‘968 specify “when the signal is received, validating, by the one or more processors, that the technician is qualified to make the request”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘968. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '968.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US Pat. No.: 10,553,119 B1: hereinafter “Shah”) in view of Grier et al. (US Pub. No.: 2006/0142910 A1: hereinafter “Grier”).


     Consider claim 1:
                     Shah teaches the one or more processors (Fig. 2 elements 200-251, Fig. 3 steps 310-370) configured to: receive one or more notifications from one or more server computing devices indicating that the technician has been assigned to the vehicle to provide the roadside assistance (See Shah, e.g., “…In step 360 the roadside assistance system 200 may determine a number of service providers that may perform roadside service to the user that made the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370), and information regarding a location and a state of the vehicle (See Shah, e.g., “…The roadside assistance system 200 may determine service providers based on a comparison between the location of the service provider and the location of the vehicle 202 or the user device 241 making the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).
                     Shah further teaches and send one or more requests to the one or more server computing devices to perform the one or more of the plurality of options selected by the technician in order for the technician to resolve the issue (See Shah, e.g., “…roadside assistance server 201 may generate a recommendation for a service and transmit the recommendation to user device 241. The service may be a vehicle repair service (e.g., repair of flat tire, brakes, jumpstart, etc.), or other service such as a vehicle towing service, vehicle lockout service, or fuel delivery service…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370). However, Shah does not explicitly teach a client computing device used by a technician, the client computing device comprising: a display device configured to present a plurality of options from which the technician selects one or more of the plurality of options to resolve an issue that caused the vehicle to require the assistance; and one or more processors coupled with the display device.                
                      In an analogous filed of endeavor, Grier teaches a client computing device used by a technician (Fig. 3A-C, the display device displaying the diagnostic procedure) to provide assistance to a vehicle having an autonomous driving mode (See Grier, e.g., “…A display device can display a diagnostic procedure used in allowing a vehicle repair technician to diagnose and repair a problem with a vehicle…The display device can then use a level selected by the vehicle repair technician as a basis for altering the display of the diagnostic procedure on the display device…” of Abstract, ¶ [0007]-¶ [0009], Fig. 3A-C, the display device displaying the diagnostic procedure, Fig. 4 steps 400-406, and Fig. 5 steps 500-504), the client computing device comprising: a display device configured to present a plurality of options from which the technician selects one or more of the plurality of options to resolve an issue that caused the vehicle to require the assistance (See Grier, e.g., “…the device displays a list of available diagnostic procedures, and the user of the device selects one of the diagnostic procedures to be display on the device…display the list of available diagnostic procedures in a dropdown menu, which may also include submenus allowing for easy navigation of a large number of possible diagnostic procedures…the user of the device enters an identifier for a particular diagnostic procedure, such as at a command line or other input prompt, to be displayed on the device…” of ¶ [0051]-¶ [0058], Fig. 3A-C, the display device displaying the diagnostic procedure, Fig. 4 steps 400-406, and Fig. 5 steps 500-504); and one or more processors coupled with the display device (Fig. 3A-C, the display device displaying the diagnostic procedure).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Shah by adding the above features, as taught by Grier, so as to collecting various vehicle data relating to a vehicle failure, and effectively providing a set of roadside assistance to operators of the vehicles. 

          Consider claim 2:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the one or more server computing devices respond to the one or more requests after validating that the technician is qualified to make the one or more requests (See Shah, e.g., “…In step 360 the roadside assistance system 200 may determine a number of service providers that may perform roadside service to the user that made the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 3:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the one or more server computing devices respond to the one or more requests after validating that the technician has been assigned to the vehicle (See Shah, e.g., “…The roadside assistance system 200 may determine service providers based on a comparison between the location of the service provider and the location of the vehicle 202 or the user device 241 making the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

         Consider claim 4:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the one or more server computing devices respond to the one or more requests after validating that a time that the one or more requests were made corresponds to the technician's work shift (See Shah, e.g., “…The roadside assistance system 200 may send a service request to the service provider that is closest by driving time to the user or vehicle making the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 5:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the plurality of options include a turn off do not service (DNS) option which enables the technician to send a request to the one or more server computing devices to make the vehicle hailable (See Shah, e.g., “…The service may be a vehicle repair service (e.g., repair of flat tire, brakes, jumpstart, etc.), or other service such as a vehicle towing service, vehicle lockout service, or fuel delivery service…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 6:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the plurality of options include a publish option which causes the client computing device to send a notification to the one or more server computing devices indicating that the technician has arrived at the vehicle (See Shah, e.g., “…Additionally/alternatively the roadside assistance system 200 may determine the driving time between each service location and the location of the user device 241 that is making the roadside assistance request. The driving time may factor in traffic, weather, construction, road, or other conditions. For example, the roadside assistance server 201 may determine a number (e.g., 1, 3, 10, etc.) of service providers with the shortest driving time between the location of the service provider and the location of the user or vehicle needing service…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

         Consider claim 7:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the plurality of options include a hold option which enables the technician to send a request to the one or more server computing devices to request that the vehicle to a stop in a safe manner, and then continue to remain stopped (See Shah, e.g., “…If the vehicle interface engine determines that there is a low severity problem such as a need for an oil change, the notification may be sent after the vehicle is put into park or turned off. The notification may provide the user with the option to request roadside assistance without opening an application on a device…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 8:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the plurality of options include a park option which enables the technician to send a request to the one or more server computing devices to request that the vehicle shifts its gear to park (See Shah, e.g., “…If the vehicle interface engine determines that there is a low severity problem such as a need for an oil change, the notification may be sent after the vehicle is put into park or turned off. The notification may provide the user with the option to request roadside assistance without opening an application on a device…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).
       
         Consider claim 10:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the plurality of options include a pullover option which enables the technician to send a request to the one or more server computing devices to request that the vehicle pull over at a nearby location chosen by the one or more server computing devices (See Shah, e.g., “…The user may say out loud “Assistant, roadside rescue update,” to which the NLP engine 225 may generate and output audio that says “the driver is now ENROUTE to your location and the ETA 20 minutes.”…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

         Consider claim 11:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the plurality of options include an end assistance option which enables the technician to send a notification to the one or more server computing devices indicating that the vehicle no longer requires the roadside assistance (See Shah, e.g., “…other service such as a vehicle towing service, vehicle lockout service, or fuel delivery service…”, once the repair is done, the operator does not need any roadside assistance, of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 12:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the display device is further configured to present a display bar identifying a current gear of the vehicle (See Shah, e.g., “…The service may be a vehicle repair service (e.g., repair of flat tire, brakes, jumpstart, etc.), or other service such as a vehicle towing service, vehicle lockout service, or fuel delivery service…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 13:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 12. In addition, Shah teaches wherein the current gear is drive or park (See Shah, e.g., “…If the vehicle interface engine determines that there is a low severity problem such as a need for an oil change, the notification may be sent after the vehicle is put into park or turned off. The notification may provide the user with the option to request roadside assistance without opening an application on a device…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

         Consider claim 14:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shah teaches wherein the display device is further configured to present a display bar identifying a current driving mode or state of the vehicle (See Shah, e.g., “…If the vehicle interface engine determines that there is a low severity problem such as a need for an oil change, the notification may be sent after the vehicle is put into park or turned off. The notification may provide the user with the option to request roadside assistance without opening an application on a device…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 15:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 14. In addition, Shah teaches wherein the current driving mode is cruise, parked or fallback (See Shah, e.g., “…If the vehicle interface engine determines that there is a low severity problem such as a need for an oil change, the notification may be sent after the vehicle is put into park or turned off. The notification may provide the user with the option to request roadside assistance without opening an application on a device…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

           Consider claim 16:
                    The claim 16 is analyzed, and thus rejected with respect to the reasonings, analysis as implemented in the rejection of claim 1.

          Consider claim 17:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 14. In addition, Shah teaches wherein the one or more server computing devices respond to the one or more requests after validating that the technician is qualified to make the one or more requests (See Shah, e.g., “…In step 360 the roadside assistance system 200 may determine a number of service providers that may perform roadside service to the user that made the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

         Consider claim 18:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 16. In addition, Shah teaches wherein the one or more server computing devices respond to the one or more requests after validating that the technician has been assigned to the vehicle (See Shah, e.g., “…In step 360 the roadside assistance system 200 may determine a number of service providers that may perform roadside service to the user that made the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 19:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 16. In addition, Shah teaches wherein the one or more server computing devices respond to the one or more requests after validating that a time that the one or more requests were made corresponds to the technician's work shift (See Shah, e.g., “…The roadside assistance system 200 may send a service request to the service provider that is closest by driving time to the user or vehicle making the request…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

          Consider claim 20:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 16. In addition, Shah teaches wherein the plurality of options include a turn off do not service (DNS) option which enables the technician to send a request to the one or more server computing devices to make the vehicle hailable (See Shah, e.g., “…The service may be a vehicle repair service (e.g., repair of flat tire, brakes, jumpstart, etc.), or other service such as a vehicle towing service, vehicle lockout service, or fuel delivery service…” of Abstract, Col. 6;43-67, Col. 7:1-15, 43-55, and Col. 10:29-67, Col. 11:10-30, Col. 12:14-67, and Fig. 2 elements 200-251, Fig. 3 steps 310-370).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Grier, and in further view of Poeppel et al. (US Pub. No.: US 2018/0370543 A1: hereinafter “Poeppel”).

          Consider claim 9:
                    The combination of Shah, Grier teaches everything claimed as implemented above in the rejection of claim 1. However, the combination of Shah, Grier does not explicitly teach wherein the plurality of options include a park option which enables the technician to send a request to the one or more server computing devices to request that the vehicle enter a state in which the autonomous driving mode can be switched to a manual driving mode.
                     In an analogous filed of endeavor, Poeppel teaches wherein the plurality of options include a park option which enables the technician to send a request to the one or more server computing devices to request that the vehicle enter a state in which the autonomous driving mode can be switched to a manual driving mode (See Poeppel, e.g., “…The autonomous vehicle can enter into (and/or be caused to enter into) the manual mode such that a technician at the service depot can control the autonomous vehicle. The vehicle computing system can identify that the vehicle has changed from a first operating mode (e.g., a fully autonomous mode) to a second operating mode (e.g., a manual mode) and enable one or more vehicle input devices such that the technician can control the autonomous vehicle. For example, one or more vehicle input devices that were previously disabled during the first operating mode can be enabled when a change to the second operating mode is identified. …” of ¶ [0028], ¶ [0064], and Fig. 4 steps 400-412).
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Shah, Grier by adding the above features, as taught by Poeppel, so as to collecting various vehicle data relating to a vehicle failure, and robustly, seamlessly, and expeditiously providing assistance to the broken down vehicles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Krishnamurthi et al. (US Pub. No.: 2021/0197702 A1) teaches “Systems and methods provide for enabling an autonomous vehicle to provide road assistance to a vehicle. The autonomous vehicle can analyze sensor data about the vehicle captured by one or more of its sensors as it navigates a route. Based on the analysis of the sensor data, the autonomous vehicle can determine that the vehicle needs maintenance. The autonomous vehicle can proactively send a request, based on the determination, to initiate a towing mechanism to tow the vehicle. Based on receiving an acceptance of the request from the vehicle, the autonomous vehicle can activate the towing mechanism.”

          Ghorbanian-Matloob et al. (US Pub. No.: 2021/0048814 A1) teaches “The present disclosure is directed to a system for generating customized command toolboxes for remote operators in a service system that includes autonomous vehicles. The system receives a request for remote assistance from an autonomous vehicle. The system determines, from a local storage location, vehicle data associated with the autonomous vehicle. The system selects a subset of remote assistance actions from a predetermined set of remote assistance actions. The system displays, in a remote assistance user interface, one or more user interface elements indicative of the subset of remote assistance actions. The system determines one or more remote assistance actions from the subset of remote assistance actions based at least in part on a user input associated with the one or more user interface elements. The system transmits one or more control signals associated with the one or more remote assistance actions.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667